Title: To George Washington from Anthony Whitting, 22 January 1792
From: Whitting, Anthony
To: Washington, George

 

Honrd Sir
Mount Vernon Jany 22d 1792

I informd you in my Letter of the 15th of finding Your Letter of the 8th Lost by Will, and answered some parts of it, particularly that of the Mules. I have farther to add that the reason of those not being reported at ferry was that I still lookd on them as Mansion House Stock & as to my not Mentioning there removal by Letter I thought Major Washington might have done it as they was put there before he left Mount Vernon. Likewise the six Mules you was pleasd to order put in the Stables was put in before he left home. I should be sorry to be thought negligent in Giving Your Excellency every information which I thought you would wish to [be] informd of, but as the above happend before I had the Honor of Writing to you I could not think of Mentioning it and hope to be excusd. I saw Col. Little before I left Town Last Monday & Likewise Mr Bushrod Washington. Coln. Little promised to Give Mr Washington the particular facts in writing which was to have been sent him Last Wednesday Mr Washington aquitted me of any farther interference respecting the matter as he himself saw & discoursd with Coln. Little I Receivd Your Letter of the 15th, And with respect to the Wheat believe not one field will suffer for want of drains N. 6 Dogue run the most likely field was as well draind as could be—The want of a Mixture of sand in the soil Occasions it to thro out in Winter—The frequent thaws which happen & then again freezing seems to be the Occasion of it. This chiefly happens in March, it freezes in the night & thaws in day. I have seen Isicles raisd in the Night Consisting of Earth & water, Over the Whole Surface & thaw in the Course of the day This frequently happening at this Season throws out the Wheat. This does not happen where the soil is Sandy—The Wheat has been well covered with Snow since the 8 instant & lightly since the 5th is now 18 inches thick in most places—The wind blew very hard Last Wednesday night & Thursday Morning & has drifted the snow very much & I was fearfull would have left the Wheat naked at places but the Snow being thick it is not the Case it now Snows & has done I believe since Yesterday Noon—I have not yet sown any Grass seed but shall before the Snow Goes away. it is now so deep a person could not walk in it—Some Oats will be sown next Spring

but as they may be purchasd Cheaper than raisd I should not wish to put in a very extensive Crop—Shall Grub the Old Clover Lot as soon as the Weather will permit & Could wish to make some alteration in the Pine Clumps I wish to make them Circular which will Lessen them a little and leave a Larger space between them which is wanting as they now appear too natural—Shall likewise plant Ever Greens in Young Clover Lot as well as brick Yard Lot as soon as weather will admit of it & take them up with a block of Earth as directed. The South line of the Visto will be Continued untill it comes into the Mill Road—in My last I signified a desire of continuing it on to Muddy hole Branch & still think it will look well—The Thorn hedge at River Plantn I informd Major Washington my intention of plashing it next Spring but how it will be performd I hardly know for unless I Could be constantly there the Negros will never do it as it Ought. it might be made an excellent fence but to do that requires one of the best Judges. not many English who have been usd to this sort of Work would know how to Go about it, the reason is it has stood too long & is Old & Stubborn. If a hand Could be met with aquainted with this work it would pay well to employ him as that fence if in Order is very Valuable it will require a Great deal of Labor to do it as it should be—If any thing can be done with the Cedars it will be attended to, As will the putting up 10 Young Shoots as directed.
I sent Yesterday for Docr Craik who promised to Come down this Day but the Weather being very bad has I Guess prevented him. I sent him Becks Case as near as I was able & he sent some Medicine I am fearful She will not recover. Isaacs two Girls Mima & Ally are a little better Delia Frenchs & Doll at Ferry Continue very poorly And a Great many children are very bad with the Hooping Cough at every Qu[arte]r. I have endeavord to expose the hands as little as possible this Cold spell & deep Snow. But Ice we have been Getting all this week & have very near filld the house it has been a fine time for this Jobb & I have had it well Rammd & pounded as fine as Snow, which has Occasiond our being so long in filling it. The Getting wood has likewise been an essential Jobb as well as feeding Stock of Every kind, We now find the advantage of having potatoes & turnips nothing but raising so large a quantity of these could have saved the Stock from Death, more particularly if this Weather should Continue long.

what those will do that has not taken that precaution I know not, as provender is I believe Scarce almost every Where in this Country from the Summers Drought. I have this morning had the young Mules brought up to the Mansion House Stable, it being the best place for them The Brood mares & mules except the six before mentioned are at the Ferry Barn Sheds. Crows Cattle are in his farm Pen in N. 2 The Jennies are likewise at Mansion house well taken care of—They have likewise Good farm pens at every Qur so that I hope we shall keep our Stock thro Winter without much Loss; The present appearence of winter looks unfavorable I mean for Stock & Land the Ground has been covered with Snow since the 5 Instant a Longer time than I ever knew it since I have been in this Country. it is now abt 4 O Clock Snowing very fast & the Ground all over 15 or 18 inches deep nothing can be done but Getting wood & that with difficulty—however that being a necessary Article must set all hands at it to Morrow Morning.
I have been Considering what will be the best Method to expedite the Getting the Wheat into the Mill after harvest or into the Granarys the Method now in practice is a very tedious one and will by no means answer the wish I have of Getting it in with the utmost dispatch I mean that of making use of Hogsheads The Measuring in & out will take too Much time for a Cart (with the distance they may probably have to Go) to take it from the floors as fast as it is Got out, & if this is not done the Loss of its Lying all night on the floors is in my Opinion very Great—I have been informd by Major Washington & Mr Packett there was a Great Number of Bags some time before I came to Mansion but they had been Stole by the Negroes & Otherwise Lost this I know will be the Case without they are Sufficiently markd on both sides I have been thinking that small Tubbs made strong to hold abt 2 bushs two or three of them just to fitt the bottom of a Cart might do if each plantn Was supplyd with a sufficient Number. or Coarse Sacking of European Manufacture (which a Negroe Could not mend his Cloaths with without a discovery) might answer, these made up to hold only two bushs. would be very Convenient it might be bought by the piece at abt 1 shill. ⅌ Yard 2¼ Yards makes a bag. these are what I made use of in Maryland & by marking them fully on both sides I Could very easy keep them. If you Sir should think proper to direct either it is a Good time

to Make them, if Sacking I could Get them made by the women abt house And if Tubs I Could Order the Coopers to make them at there Leisure. I am Honrd Sir Your Obdt & Very Hble Servt

A. Whitting

